Citation Nr: 0303612	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  95-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by joint stiffness, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

2.  Entitlement to service connection for a disorder 
manifested by difficulty sleeping, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for a disorder 
manifested by profuse sweating, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for a disorder 
manifested by fatigue, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

5.  Entitlement to service connection for a disorder 
manifested by headaches, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

6.  Entitlement to service connection for a disorder 
manifested by difficulty breathing, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

7.  Entitlement to a disability rating in excess of 
10 percent for reduced range of motion of the right ankle.

8.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a right knee strain.

(The issue of entitlement to service connection for a 
gastrointestinal disorder, claimed to be a manifestation of 
Gulf War Syndrome or as secondary to the service-connected 
right knee and ankle disabilities, will be addressed in a 
later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran had active duty from September 1989 to October 
1992, and served in the Southwest Asia theater of operations 
during the Persian Gulf War.  

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
post-traumatic stress disorder (PTSD) and "Saudi Syndrome," 
the symptoms of which included joint stiffness, difficulty 
sleeping, profuse sweating, fatigue, headaches, difficulty 
breathing, a skin rash, and stomach problems.  The RO also 
denied entitlement to a compensable rating for the residuals 
of the right knee strain, and entitlement to a rating in 
excess of 10 percent for the right ankle disorder.  The 
veteran perfected an appeal of the denials of service 
connection and increased ratings.

The veteran's appeal was previously before the Board in March 
1997, at which time the Board remanded the case to the RO for 
additional development and re-adjudication.  While the case 
was pending at the RO, in a January 2001 rating decision the 
RO increased the rating for the right knee disability from 
zero to 10 percent effective in October 1994, and from 10 to 
20 percent effective in September 1998.  The veteran has 
argued that a higher rating is warranted, and the Board 
finds, therefore, that the issue of the rating assigned for 
the right knee disability remains in contention.

In the January 2001 rating decision the RO also granted 
service connection for PTSD.  The Board finds, therefore, 
that that issue is no longer within the Board's jurisdiction.  
See Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit being sought on appeal).

Following the March 1997 remand, the veteran raised the issue 
of entitlement to service connection for a left knee 
disorder, a left leg disorder, and a back disorder, claimed 
as secondary to the service-connected disabilities of the 
right lower extremity.  The RO has not yet adjudicated that 
issue, and it is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

The Board is undertaking additional development on the issue 
of entitlement to service connection for a gastrointestinal 
disorder, claimed to be a manifestation of Gulf War Syndrome 
or as secondary to the service-connected right knee and ankle 
disabilities, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits. 

2.  The evidence does not reflect any objective indications 
of chronic disability manifested by joint stiffness that are 
related to an in-service disease or injury, including service 
in the Persian Gulf War.

3.  The evidence does not reflect any objective indications 
of chronic disability manifested by difficulty sleeping, 
other than PTSD, that are related to an in-service disease or 
injury, including service in the Persian Gulf War.

4.  The evidence does not reflect any objective indications 
of chronic disability manifested by profuse sweating that are 
related to an in-service disease or injury, including service 
in the Persian Gulf War.

5.  The evidence does not reflect any objective indications 
of chronic disability manifested by fatigue, other than PTSD, 
that are related to an in-service disease or injury, 
including service in the Persian Gulf War.

6.  The evidence does not reflect any objective indications 
of chronic disability manifested by headaches that are 
related to an in-service disease or injury, including service 
in the Persian Gulf War.

7.  The evidence does not reflect any objective indications 
of chronic disability manifested by difficulty breathing that 
are related to an in-service disease or injury, including 
service in the Persian Gulf War.

8.  The residuals of a right knee strain are manifested by 
complaints of pain, weakness, crepitus, and occasional 
swelling, with no objective evidence of instability, locking, 
or limitation of motion.

9.  The right ankle disability is manifested by complaints of 
pain, reduced sensation, and limited motion due to pain of 
15 degrees of dorsiflexion and 30 degrees of plantar flexion.


CONCLUSIONS OF LAW

1.  Chronic disabilities manifested by joint stiffness, 
difficulty sleeping, profuse sweating, fatigue, headaches, or 
difficulty breathing were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  The criteria for a disability rating in excess of 
10 percent for reduced range of motion of the right ankle are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic 
Code 5271 (2002).

3.  The criteria for a disability rating in excess of 
20 percent for the residuals of a right knee strain are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5257 and 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has reported a number of subjective complaints 
following his service in the Persian Gulf War, which he 
attributes to Gulf War Syndrome.  He also contends that his 
right knee and right ankle disabilities warrant higher 
ratings than have been assigned.

Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claims.  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the laws 
and regulation.  38 U.S.C.A. §§ 5103, 5103A (West  2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claims in March 1997 by instructing him to 
identify any medical care provider who had treated him for 
any of his claimed disabilities and to complete 
authorizations for the release of information so that the RO 
could obtain the records of that treatment on his behalf.  In 
June 1997 the RO informed the veteran that non-medical 
evidence could be used to support his claim for disabilities 
attributed to service in the Persian Gulf War, including 
statements of individuals who knew him during or since 
service, and instructed him to submit that evidence.  

The RO provided the veteran a statement of the case and 
supplemental statements of the case in January 1995, January 
2001, and September 2002.  In those documents the RO informed 
the veteran of the regulatory requirements for establishing 
entitlement to the benefits he sought, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  

In the March 1997 remand the Board informed the veteran of 
the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his claims.  Following that 
remand, in March 2001 the RO informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in terms 
of VA's duty to inform him of the evidence required to 
substantiate his claim and the relative responsibilities of 
the veteran and VA in developing that evidence.  The RO 
informed him that he is responsible for identifying any 
evidence that might be relevant to his claims, and that the 
RO would then initiate the development of that evidence, but 
that he is ultimately responsible for providing the evidence.  

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified, and provided him VA 
examinations in October 1994, August 1997, August 1999, and 
April 2001.  In the March 1997 remand the Board instructed 
the RO to provide the veteran an examination by a board-
certified orthopedist, if available, to determine the 
severity of his right knee and right ankle disabilities.  The 
veteran's representative has argued that the RO failed to 
comply with the remand instructions, in that the April 2001 
examination was performed by a physician's assistant and not 
a physician.  In the report of the examination the 
physician's assistant recommended that the veteran be 
examined by an orthopedic physician.  The representative 
contends that an additional remand is required because the RO 
failed to comply with the remand instructions.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (the veteran is, as a matter 
of law, entitled to compliance with remand instructions).

A review of the examinations provided by the RO reveals that 
although the April 2001 examination was conducted by a 
physician's assistant, the examination in August 1999 was 
performed by a physician.  The RO's request for that 
examination references the Board's March 1997 remand 
instructions and directs the VA medical center (MC) to have a 
board-certified orthopedist conduct the examination.  
Although the examiner did not include a statement in the 
report of the examination that he is a board-certified 
orthopedist, he referenced the specific remand instructions 
calling for such a specialist examination.  Absent clear 
evidence to the contrary, it is presumed that the VAMC 
complied with the RO's request.  See Ashley v. Derwinski, 2 
Vet. App. 62, 64 (1992) (the presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, they are presumed 
to have properly discharged  their duties).  For these 
reasons the Board finds that the RO complied with the remand 
instructions, and that an additional orthopedic examination 
is not required.

The veteran provided hearing testimony before the undersigned 
in June 1996.  He and his representative have been accorded 
the opportunity to present evidence and argument, and have 
done so.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Service Connection

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more prior to December 31, 2006.  Compensation is warranted 
if the Persian Gulf veteran exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms.  
Compensation is not payable under this provision if by 
history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
The definition of disabilities for which service connection 
can be presumptively shown includes, however, "a medically 
unexplainable chronic multisymptom illness defined by a 
cluster of signs or symptoms."  The term "signs" is defined 
as objective evidence perceptible to an examining physician 
and other non-medical indicators that are capable of 
independent verification.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102 (2002).  



Analysis

As previously stated, the veteran has reported experiencing 
joint stiffness, difficulty sleeping, profuse sweating, 
fatigue, headaches, and difficulty breathing as a result of 
his service in the Persian Gulf War.  He testified in June 
1996 that he suffered from chronic fatigue, headaches, 
shortness of breath, and coughing.  

His service medical records show that his complaint of 
shortness of breath in May 1991 was attributed to smoking.  
The service medical records are otherwise silent for any 
complaints or clinical findings related to the claimed 
disorders, and the veteran does not claim otherwise.

With the exception of his right knee, ankle, and foot 
disabilities, his VA treatment records and all of the VA 
medical examinations failed to reveal any objective 
indications of chronic disability pertaining to the joints, 
abnormal sweating, or headaches.  A medical evaluation in 
April 1999, including a chest X-ray, showed his respiratory 
and cardiovascular systems to be normal.  The physician then 
noted that the veteran had smoked a pack of cigarettes a day 
for the previous 18 years.

During an August 1999 VA psychiatric examination the veteran 
reported receiving only three to four hours of sleep each 
night due to nightmares related to his Gulf War service.  He 
also reported perspiring all the time.  On examination the 
psychiatrist noted that his palms were moist, but he made no 
further findings regarding perspiring.  Those symptoms, along 
with others, resulted in a diagnosis of PTSD, for which 
service connection has been established.

In conjunction with an April 2001 psychiatric examination the 
veteran again complained of sleep disturbance.  On 
examination he demonstrated a tremor, which the examiner 
attributed to anxiety.

In the context of the April 2001 medical examination, which 
was conducted for the expressed purpose of documenting any 
objective signs of a disorder related to service in the 
Persian Gulf War, the veteran complained of the intermittent 
swelling and stiffness of multiple joints, primarily the 
knees, elbows, and shoulders.  He also reported experiencing 
insomnia, chronic fatigue, and constant diaphoresis unless he 
was in a very cold room since his service in the Persian 
Gulf.  In addition, he reported having three or four frontal 
headaches a month that lasted for three to four hours and 
were relieved by over the counter medication.  He denied 
having missed any work due to the headaches.  

The examiner commented that the veteran did not demonstrate 
any sweating during the hour required for the examination.  
Physical examination revealed full range of motion of the 
cervical spine, both upper extremities, the left knee, and 
the bilateral ankles, with good muscle strength throughout.  
The remainder of the examination, including a neurology 
evaluation, revealed no abnormalities.  Following the 
examination the examiner provided relevant diagnoses of a 
headache disorder and insomnia.  The examiner did not, 
however, describe any objectively demonstrated indications of 
chronic disability related to headaches or insomnia.

The RO informed the veteran that he could submit non-medical 
objective evidence of the signs or symptoms of chronic 
disability, but no such evidence was submitted.  The April 
2001 examiner's diagnoses of a headache disorder and insomnia 
do not support the grant of service connection, in that the 
diagnoses are apparently based on the veteran's subjective 
report and not supported by any objectively demonstrated 
signs or symptoms of either disorder.  To the extent medical 
diagnoses were rendered, the veteran's complaints do not 
represent "undiagnosed" illnesses.  The veteran has made a 
number of reports of the subjective symptoms that he 
experiences, which are not sufficient to show that he suffers 
from any undiagnosed illness or a medically unexplainable 
chronic multisymptom illness related to his service in the 
Persian Gulf War.  For these reasons the Board has determined 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
disorders manifested by joint stiffness, difficulty sleeping, 
profuse sweating, fatigue, headaches, or difficulty 
breathing.

Increased Ratings

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  In determining the appropriate rating, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45 (2002).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2002).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a (2002).  

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a (2002).

Diagnostic Code 5262, impairment of the fibula and tibia, 
provides a 10 percent evaluation where there is malunion 
resulting in slight knee or ankle disability and a 20 percent 
evaluation with moderate knee or ankle disability.  A maximum 
30 percent evaluation applies if the veteran has marked knee 
or ankle disability.  38 C.F.R. § 4.71a (2002).

Standard of Proof

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3 (2002).

Right Ankle Disability

Factual Background

The veteran's service medical records show that he had a 
ganglion cyst excised from the lateral aspect of the right 
Achilles tendon in December 1990, after which he was given a 
limited profile throughout the remainder of service.  He 
continued to complain of pain in the right ankle with walking 
and running, and exploratory surgery was performed in 
November 1991, at which time a neuroma was removed from the 
right calcaneus.  He continued to complain of pain following 
the second surgery, although multiple examinations revealed 
no abnormalities in the ankle other than tenderness to 
palpation of the surgical scars.  A bone scan in April 1992 
showed degenerative joint disease in the ankle.

The veteran also underwent mental health treatment during 
service, and during a September 1992 evaluation he stated 
that since he had found a way to get out of service, his 
performance had deteriorated.  He reported that he expected 
to be separated from service shortly because his medical 
problem was a bar to re-enlistment, which would entitle him 
to an early-out.

A physical examination in December 1992 revealed no 
abnormalities in the ankle other than limited motion and 
paresthesia around the scar, with range of motion of 
15 degrees of dorsiflexion and 30 degrees of plantar flexion.  
In a January 1993 rating decision the RO granted service 
connection for reduced range of motion in the right ankle, 
rated at 10 percent, and a scar on the right heel, also rated 
at 10 percent.

The veteran contends that a higher rating is warranted for 
the right ankle disability because he experiences a "shock-
like" pain on palpation of the scar on the right ankle, and 
reduced sensation in the foot.  He testified in June 1996 
that he experienced pain and swelling in the ankle, and that 
he wore heavy boots strapped around the right ankle as 
tightly as possible.

The VA examination in October 1994 showed a tender post-
surgical scar, reduced sensation in the lateral aspect of the 
foot, mild lateral instability, and range of motion from 
15 degrees of dorsiflexion to 30 degrees of plantar flexion.  

During the examination in August 1997 he reported having 
intermittent pain in the ankle and paresthesia over the 
postero-lateral aspect of the foot, but denied any swelling.  
Examination then revealed a well-healed, non-tender surgical 
scar adjacent to the lateral aspect of the Achilles' tendon.  
The range of motion of the right ankle was full, in 
comparison to the left, and the right calf measured five 
millimeters larger than the left.  The veteran reported 
having hypesthesia over the lateral aspect of the foot.  
Although not solicited, following the examination the 
examiner provided the opinion that the currently existing 
disability rating was valid and that there was no objective 
evidence to change that rating.

In conjunction with the August 1999 VA examination the 
veteran complained of an occasional pain in the right heel 
that he described as an electrical shock, which occurred if 
his shoe rubbed the scar.  He also complained of constant 
pain in the ankle that he described as an "8" on a scale of 
1-10.  Examination showed full range of motion, and no 
deformity in the foot or ankle.  The examiner described the 
surgical scar as well healed.  The examiner compressed the 
scar in various manners, including percussion, but the 
veteran did not indicate that he experienced pain on such 
examination.  There was also hypesthesia on the lateral 
portion of the ankle and foot.  An X-ray study showed an os 
trigonum and a spur on the posterior tip of the os calcis, 
but the examiner stated that no findings were present 
relative to the ankle.  

The examination resulted in diagnoses of remote excision of a 
spur on the right os calcis; neuropathy of the dorsal 
branches of the lateral sural cutaneous nerve; and remote 
excision of neuromas on the lateral heel, by record.  The 
examiner stated, based on the examination and review of the 
claims file, that the residuals of the in-service surgery 
were not severe, and that the veteran had a functional right 
foot and ankle.  He also stated that, in his opinion, the 
functioning of the right ankle was not significantly affected 
by pain, in that no pain was solicited on examination; 
weakened movement; excessive fatigability; or incoordination.  
He further stated that a patient with a true neuroma would 
withdraw rapidly when the affected area was compressed, but 
that the veteran had failed to do so.

During the April 2001 orthopedic examination the veteran 
complained of pain in the right ankle that was a "6" on a 
scale of 1-10 (with "10" being the worse pain ever), with 
occasional pain rated as "10."  His ankle pain was 
aggravated with any type of movement, walking, or prolonged 
standing.  He had not, however, missed any work during the 
previous four months due to the ankle disability.

On examination the veteran walked with a 1+ antalgic gait on 
the right, but used no assistive device.  There was a slight 
decrease in sensation in a stocking/glove distribution 
throughout the lower extremity.  The scar on the lateral 
aspect of the right ankle was well healed and non-tender to 
palpation.  Plantar flexion was to 30 degrees without pain, 
to 40 degrees with pain.  Dorsiflexion was to 15 degrees 
without pain, and 20 degrees with pain.  There was no 
evidence of a foot deformity, and no instability.  Following 
an X-ray study of the ankle the examiner provided a diagnosis 
of chronic right ankle pain with metatarsal phalangeal 
degenerative joint disease.

The same examiner conducted a medical examination in April 
2001, at which time he found that the range of motion of both 
ankles was normal, with good muscle strength.

VA treatment records disclose that in April 2001 the veteran 
complained of pain in the right ankle on compression of the 
surgical scar.  Although the ankle was apparently not 
examined, the treating physician noted that the veteran was 
observed walking without any limp.  Examination in May 2001 
revealed full range of motion in the ankle, and there was 
some tenderness to palpation of the scar.  The physician 
stated that there were no objective findings pertaining to 
the ankle, and that any disability in the ankle was 
subjective.

Analysis

The right ankle disability is currently rated as 10 percent 
disabling as moderate limitation of motion in accordance with 
Diagnostic Code 5271.  In addition, the surgical scar has 
been assigned a 10 percent rating for a tender and painful 
scar, the maximum rating available pursuant to Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2002).

In accordance with Diagnostic Code 5271, a 20 percent rating 
for the disability in the right ankle other than the painful 
scar is applicable if the limitation of motion is marked.  
38 U.S.C.A. § 4.71a (2002).  The range of motion in the right 
ankle is 15 degrees of dorsiflexion and 30 degrees of plantar 
flexion, including the limitation of motion due to pain.  The 
normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2002).

Although the rating criteria do not otherwise define 
"moderate" or "marked" limitation of motion, the Board 
notes that Diagnostic Code 5270 for ankylosis of the ankle 
provides a 20 percent rating if the ankle is ankylosed in 
plantar flexion at less than 30 degrees.  The Board finds 
that motion of the ankle from 15 degrees of dorsiflexion to 
30 degrees of plantar flexion does not cause a functional 
limitation equivalent to ankylosis of the ankle in less than 
30 degrees of plantar flexion.  The evidence indicates that 
the veteran is able to ambulate normally, although his 
endurance may be limited due to pain, which would not be 
possible if the ankle were ankylosed.  In comparison to the 
only expressed objective criteria for assigning a 20 percent 
rating for any ankle disability, the veteran's right ankle 
disability is not comparable.  The Board finds, therefore, 
that the criteria for a 20 percent rating based on limitation 
of motion are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The functional 
limitations must, however, be supported by objective evidence 
of adequate pathology in the ankle.  38 C.F.R. § 4.40 (2002).  

In addition to limitation of motion, the right ankle 
disability is manifested by complaints of pain that the 
veteran described as severe.  As shown by the September 1992 
psychiatric evaluation, however, the veteran has a history of 
using his physical complaints for secondary gain.  His stated 
habit of wearing boots laced as tightly as possible around 
the right ankle appears to contradict his assertion that any 
pressure on the surgical scar causes significant pain.  The 
examiner in August 1997 provided the opinion that there was 
no objective evidence to change the current rating.  The 
examiner in August 1999 stated that the residuals of the in-
service surgery were not severe, that the veteran had a 
functional right foot and ankle, and that the functioning of 
the right ankle was not significantly affected by pain, 
weakened movement, excessive fatigability, or incoordination.  
That opinion was based on the results of the examination, as 
well as the review of the claims file, and is highly 
probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(an opinion that is based on review of the entire record is 
highly probative).  

The veteran's physician stated in May 2001 that there were no 
objective findings pertaining to the ankle, and that any 
disability in the ankle was subjective.  For these reasons 
the Board finds that the veteran's assertions regarding 
severe pain in the right ankle are not credible or supported 
by objective evidence of pathology in the ankle, and that the 
right ankle disability is appropriately compensated by the 
10 percent rating that has been assigned.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

The Board notes that an X-ray study of the right foot in 
April 2001 revealed evidence of degenerative joint disease in 
the metatarsal-phalangeal joints of the right foot.  Any 
disability pertaining to these joints is not, however, shown 
by the evidence to be related to the surgery that the veteran 
underwent in service, or to be otherwise related to the 
service-connected disability of the right ankle.  Any 
disability related to the metatarsal-phalangeal joints, 
therefore, need not be considered in evaluating the right 
ankle disability.

The evidence also indicates that in addition to the 
complaints of pain and limitation of motion, the in-service 
surgery caused neuropathy of the dorsal branches of the 
lateral sural cutaneous nerve and resulting hypesthesia in 
the lateral aspect of the ankle and foot.  When nerve 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  
The sural cutaneous nerve is synonymous with the external 
saphenous nerve.  Stedman's Medical Dictionary 1193 (26th Ed. 
1995).  Although the Rating Schedule does not include a 
diagnostic code pertaining to the external saphenous nerve, 
Diagnostic Codes 8527, 8627, and 8727 pertain to the internal 
saphenous nerve.  According to those diagnostic codes, a non-
compensable rating applies if the nerve involvement is mild 
to moderate.  Since the nerve injury resulted only in loss of 
sensation in the lateral aspect of the foot, the injury can 
be rated as no more than moderate.  The Board finds, 
therefore, that entitlement to a separate compensable rating 
for the nerve injury is not warranted.

In summary, the evidence shows that the right ankle 
disability is manifested by range of motion of 15 degrees of 
dorsiflexion and 30 degrees of plantar flexion, reduced 
sensation in the lateral aspect of the foot, and complaints 
of pain that the Board finds to not be credible.  In addition 
to the musculoskeletal aspects of the right ankle disability, 
the surgical scar is independently rated as 10 percent 
disabling.  The arguments of the veteran's representative 
that the scar on the right ankle should be separately rated 
are, therefore, superfluous.  Based on these findings the 
Board has determined that the criteria for a rating in excess 
of 10 percent are not met, and that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 10 percent for reduced range of motion of the right 
ankle.

Right Knee Disability

Factual Background

In the June 1996 hearing the veteran testified that he 
experienced constant pain and instability in the right knee, 
for which he wore a brace.  He stated that he was unable to 
walk any distance without pain in the knee, and that he had 
swelling in the knee every day.

During the October 1994 examination he complained of pain, 
locking, weakness with standing for more than two hours, and 
stiffness with running.  He denied any swelling in the knee.  
On examination there was mild swelling and crepitance in the 
right patella, but no instability or other abnormalities were 
found.  The range of motion of the right knee was from zero 
degrees of extension to 150 degrees of flexion.

In conjunction with the August 1997 examination the veteran 
reported taking 20-30 pain tablets a day, and that he 
required a knee brace and cane in order to ambulate.  He 
stated that the knee was painful 95% of the time, and would 
swell, lock, and buckle intermittently.

On physical examination the examiner noted that the veteran 
walked with a slightly antalgic gait favoring the right knee.  
He was able to walk on his heels and toes, squat, and waddle, 
but complained of pain while doing so.  There was no 
effusion, tenderness, limitation of motion, or instability in 
the knee.  The Lachman's and anterior drawer signs were both 
negative.  The right thigh was two millimeters larger than 
the left, and the right calf was five millimeters larger.  
The examination resulted in a diagnosis of chronic retro 
patellar knee pain.

VA treatment records disclose that the veteran has complained 
of pain, giving way, and locking in the right knee on an 
ongoing basis, for which he has received medication and 
physical therapy for what was diagnosed as patella-femoral 
pain syndrome.  Multiple physical examinations have failed to 
reveal any instability, locking, or limitation of motion in 
the knee.  An X-ray study in August 1994 showed a possible 
loose body in the medial compartment of the knee, but X-rays 
in April 1996 showed no abnormality in the knee.  The veteran 
was provided a cane in August 1996, and later in August 1996 
his treating physician diagnosed his knee complaints as 
patella-femoral pain syndrome as secondary to pronated feet.  
The physician then noted atrophy of the quadriceps muscle, 
and physical therapy was prescribed.

Examination in August 1998 showed good range of motion, 
severe quadriceps atrophy, tenderness, and stable ligaments, 
and the orthopedist again prescribed physical therapy.  The 
veteran continued to complain of knee pain after the physical 
therapy, especially with using stairs and prolonged sitting, 
and examination in January 1999 again showed tenderness to 
palpation and patella crepitus, which were attributed to a 
questionable plica in the knee.  The veteran was then 
scheduled for arthroscopic surgery, which was completed in 
April 1999.  The surgery included a synovectomy, and resulted 
in a diagnosis of internal derangement of the right knee.

During the August 1999 examination the veteran stated that 
the knee buckled easily, and that he was unable to walk more 
than six blocks or climb a few stairs without pain.  On 
"bad" days he used a motorized chair.  He described the 
pain as  "6" on a scale of 1-10, with 10 being the worst 
pain.

On examination the examiner noted that the veteran tended to 
walk with the right knee slightly bent, which caused a limp.  
The range of motion of the knee was from zero to 125 degrees, 
which the examiner characterized as normal for the veteran.  
There was also mild grating in the retro patellar area with 
active and passive motion, and measurements of the right and 
left legs were equal.  The examiner found no evidence of 
impingement or instability, and X-ray studies of the knee 
were negative for any pathology.  The examiner provided 
diagnoses of remote arthroscopic surgery of the right knee 
with a limited synovectomy, by the record, and quadriceps 
weakness or partial atrophy, presumed by history.  The 
examiner determined, based on review of the evidence in the 
claims file, that the primary disability in the right knee 
was due to collapsibility caused by quadriceps atrophy.  The 
examiner found that pain at the level of "6" or "7" could 
not be evoked at any time during the examination, and 
determined that pain did not significantly limit the 
functioning of the right knee.  He stated that the right knee 
was capable of weakened movement, excess fatigability, and 
incoordination, but that the functional limitations in the 
knee were due to weakness, not pain.

In conjunction with the April 2001 examination the veteran 
stated that the April 1999 surgery had relieved his symptoms 
for approximately six months, but that following that time 
period his symptoms were "worse then ever."  He again 
reported the pain as being a "6" on a scale of 1-10.  He 
also complained of weakness; stiffness; occasional swelling, 
locking, and giving way; decreased endurance; and easy 
fatigability.  He did not use any crutches, canes, braces, or 
corrective shoes.  He denied having missed any time off work 
in the previous four months due to knee pain.

On examination his gait was 1+ antalgic on the right.  He was 
able to extend the right knee to 20 degrees without pain, and 
to 90 degrees with pain.  He was able to flex the knee to 
90 degrees without pain, and to 100 degrees with pain.  He 
had 1+ tenderness with forced extension and flexion.  There 
was no effusion or laxity, the pivot, McMurray, and Lachman 
tests were all negative, and the quadriceps tone was good.  

According to the VA treatment records, an orthopedic 
examination in April 2001 showed no crepitus, limitation of 
motion, or fluid accumulation in the knee.  There was some 
retro patellar pain with trapping of the patella, but no 
instability and the Lachman and drawer tests were negative.  
The orthopedist noted that when he observed the veteran 
walking down the hallway, there was no evidence of a limp.  
The orthopedist then entered a diagnosis of chondromalacia 
patella.  Examination again in May 2001 revealed no physical 
findings, with full range of motion, no swelling, no 
instability, and no crepitus.  The orthopedist then 
determined that the knee findings were subjective only, that 
being the complaint of pain, and that the knee disability 
should not limit the veteran in any way.

The veteran was involved in a motor vehicle accident in 
September 2001, with abrasions to both knees.  Examination of 
the right knee in December 2001 revealed some laxness on 
anterior drawer testing and slight swelling, and the veteran 
was referred for an orthopedic evaluation.  The orthopedist 
in January 2002 described his knee complaints as vague and 
retro patellar in nature.  Examination then showed no 
crepitus behind the patella, no effusion, and mild pain with 
trapping of the patella.  The physician noted that all 
previous X-rays of the knee had been negative, and diagnosed 
the complaints as chondromalacia patella.

Analysis

The right knee disability is manifested by complaints of 
pain, weakness, crepitus, and occasional swelling, with no 
objective evidence of locking, instability, or limitation of 
motion.  Although the examiner in April 2001 found that 
extension was limited to 20 degrees without pain, and to 
90 degrees with pain, that description is inconsistent with 
his ability to flex the knee to 90 degrees without pain, and 
to 100 degrees with pain.  It is apparent that in describing 
extension of the leg, the examiner considered the knee bent 
at 90 degrees as being "zero."  Ninety degrees of extension 
would, therefore, make the leg straight.  In describing 
flexion of the leg the examiner considered the knee being 
fully extended as being "zero," and flexion to 90 degrees 
meaning that the knee was bent at a 90 degree angle.  Ninety 
degrees of flexion would, therefore, be the same as zero 
degrees of extension.  The veteran's complaint of having pain 
at 90 degrees of flexion is inconsistent with having no pain 
at zero degrees of extension.  Because the description is 
internally inconsistent, the Board finds that the veteran's 
responses during the examination are not credible, and those 
findings will not be further considered.  Madden, 123 F.3d 
at 1481.  The remaining examinations showed full range of 
motion in the knee.

The veteran has described his knee pain as a "6" on a scale 
of 1-10, even after the April 1999 surgery.  The examiner in 
August 1999 found, however, that pain at the level described 
by the veteran could not be evoked at any time during the 
examination.  The examiner then determined that pain did not 
significantly limit the functioning of the right knee.  
During the April 2001 examination the veteran denied having 
missed any work due to the right knee symptoms.  The 
veteran's treating orthopedist determined in May 2001 that 
although the veteran had complained of pain, based on the 
objective findings the right knee should not limit the 
veteran's activities in any way.  The veteran's statements 
regarding the severity of his pain are not, therefore, 
credible, and not are supported by objective evidence of 
right knee pathology.  Madden, 123 F.3d at 1481; 38 C.F.R. 
§ 4.40 (2002).

The veteran also reported ongoing instability and locking in 
the right knee.  Although a medical examination of the right 
knee in December 2001 revealed some laxness on anterior 
drawer testing, when examined by his orthopedist in January 
2002 there was no evidence of instability in the knee.  The 
remaining examinations failed to establish any objective 
evidence of instability or locking in the knee.  The Board 
finds, therefore, that the right knee disability is not 
manifested by instability or locking.

With the grant of service connection in January 1993, the RO 
evaluated the right knee disability under Diagnostic Code 
5257.  Under that diagnostic code a higher rating 
(30 percent) is warranted if the right knee disability is 
severe.  Although the diagnostic code does not define the 
term "severe," the Board notes that according to the 
diagnostic codes pertaining to the knee a 30 percent rating 
also applies for limitation of extension to 20 degrees (with 
full extension being zero degrees, see 38 C.F.R. § 4.71, 
Plate II); limitation of flexion to 30 degrees; and ankylosis 
of the knee at full extension, or in flexion between zero and 
10 degrees.  The Board finds that the functional limitations 
resulting from a subjective complaint of pain, weakness, 
crepitus, and occasional swelling are not equivalent to the 
functional limitations that would result from limitation of 
extension to 20 degrees, limitation of flexion to 30 degrees, 
or ankylosis of the knee at full extension or in flexion 
between zero and 10 degrees.  The veteran has demonstrated 
the ability to ambulate normally, although his endurance is 
limited due to pain and/or weakness, which would not be 
likely if the above-described limitations existed.  The Board 
finds, therefore, that his right knee disability is not 
"severe," and that the criteria for a 30 percent rating 
pursuant to Diagnostic Code 5257 are not met.

With the assignment of the 10 and 20 percent ratings for the 
right knee disability in January 2001, the RO evaluated the 
right knee disability under Diagnostic Code 5262 for 
impairment of the tibia and fibula.  It is not clear from the 
rating decision why the RO evaluated the disability under 
this diagnostic code, in that none of the medical evidence 
reflects any impairment of the tibia or fibula.  In any 
event, a 30 percent rating under Diagnostic Code 5262 is 
dependent on a finding that the right knee disability is 
"marked."  The diagnostic code does not define the term 
"marked," but the rationale applied in the above paragraph 
also applies to evaluation of the disability under Diagnostic 
Code 5262.  For the same reasons the Board finds that the 
right knee disability is not "marked," and that the 
criteria for a 30 percent rating pursuant to Diagnostic Code 
5262 are not met.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon, 10 Vet. App. at 194.  
The evidence shows that the right knee disability is 
manifested by complaints of pain, weakness, incoordination, 
and lack of endurance.  Diagnostic Codes 5257 and 5262 are 
not, however, predicated solely on limitation of motion, and 
incorporate all of the functional limitations resulting from 
the service-connected disability.  See Johnson v. Brown, 
9 Vet. App. 7 (1996) (consideration of a higher rating based 
on the provisions of 38 C.F.R. § 4.40 is not applicable 
unless the diagnostic code being applied is predicated solely 
on limitation of motion).  The Board finds, therefore, that 
consideration of the provisions of 38 C.F.R. § 4.40 does not 
result in a higher rating.

In summary, the evidence shows that the right knee disability 
is manifested by complaints of pain, the severity of which 
the Board has found not to be credible; weakness; crepitus; 
and occasional swelling; with no objective evidence of 
locking, instability, or limitation of motion.  The right 
knee disability is not "severe" or "marked," and the 
criteria for a 30 percent rating under either Diagnostic Code 
5257 or 5262 are not met.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a right knee strain.


ORDER

The claim of entitlement to service connection for disorders 
manifested by joint stiffness, difficulty sleeping, profuse 
sweating, fatigue, headaches, or difficulty breathing, 
claimed as undiagnosed illnesses resulting from service in 
the Persian Gulf War, is denied.

The claim of entitlement to a rating in excess of 10 percent 
for reduced range of motion of the right ankle is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a right knee strain is 
denied.




_________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

